UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 12b-25 NOTIFICATION OF LATE FILING Form 10-KForm 20-FForm 11-K XForm 10-QForm N-SAR For Period Ended September 30, 2007 Commission file number 000-52764 PART I REGISTRANT INFORMATION BEAUTY BRANDS GROUP, INC. (Exact name of Registrant as specified in its charter) FLORIDA 59-1213720 (State of other jurisdiction (I.R.S. Employer Identification Number) of incorporation or organization) 100 Jericho Quadrangle, Suite 335, Jericho, New York 11753 Address of principal executive offices Registrant’s telephone number, including area code:(516) 939-9400 PART II RULES 12b-25(b)AND c) If the subject report could not be filed without unreasonable effort or expense and the Registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check if appropriate). (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; X (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR, or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and ­­­ (c) The accountant's statements or other exhibit required by
